Case 2:17-cv-05169-GW-FFM Document 113 Filed 10/11/18 Page 1 of 4 Page ID #:3679


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 17-5169-GW(FFMx)                                           Date      October 11, 2018
 Title             Cedars Sinai Medical Center v. Quest Diagnostic Incorporated




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Katie Thibodeaux
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                        Olivia M. Kim                                     Christopher S. Ruhland
                        Lisa D. Zang                                           Anna Q. Do
 PROCEEDINGS:                 PLAINTIFF CEDARS-SINAI MEDICAL CENTER’S MOTION FOR
                              REVIEW OF RULING ON MOTION TO COMPEL [104]


Court hears oral argument. The Tentative circulated and attached hereto, is adopted as the Court’s Final
Ruling. Plaintiff’s Motion is DENIED.




                                                                                                   :     15
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Case 2:17-cv-05169-GW-FFM Document 113 Filed 10/11/18 Page 2 of 4 Page ID #:3680



  Cedars-Sinai Medical Center v. Quest Diagnostics, Inc.; Case No. 2:17-cv-05169-GW-(FFMx)
  Tentative Ruling on Plaintiff’s Motion for Review of Ruling on Motion to Compel



  I.         INTRODUCTION
          Pending before the Court is Plaintiff’s Motion for Review of Ruling on Motion to
  Compel. Docket No. 104. Defendants have filed an Opposition (Docket No. 109) and Plaintiff
  has filed a Reply (Docket No. 110).
             For the reasons stated herein, Plaintiff’s motion would be DENIED.
  II.        LEGAL STANDARD
          28 U.S.C. § 636, which establishes the jurisdiction and powers of magistrate judges,
  provides: “A judge of the court may reconsider any pretrial matter [under this subparagraph]
  where it has been shown that the magistrate’s order is clearly erroneous or contrary to law.” 28
  U.S.C. § 636(b)(1)(A). Similarly, Rule 72 of the Federal Rules of Civil Procedure establishes
  that a district judge − considering objections to a magistrate judge’s order − “shall modify or set
  aside any portion of the magistrate judge’s order found to be clearly erroneous or contrary to
  law.” Id. at 72(a). Accordingly, district courts grant a high level of deference to orders issued by
  magistrate judges. See Grimes v. City and County of San Francisco, 951 F.2d 236, 240 (9th Cir.
  1991).
  III.       DISCUSSION
          Plaintiff previously brought a motion to compel before the Magistrate Judge assigned to
  this matter, seeking an order compelling Defendants to respond to various requests for
  production. The Magistrate Judge denied the motion in part and granted the motion in part. The
  Magistrate Judge’s ruling at the hearing denying Plaintiff’s motion to compel did not provide the
  reasoning underlying the rulings. See also Docket No. 95 (Minutes of Motion to Compel
  Hearing). Specifically, the Magistrate Judge denied Plaintiff’s motion to compel discovery on
  three grounds for which Plaintiff now seeks review:
            Plaintiff’s Request for Production No. 12 (related to products and services sold with the
             accused product, see Joint Stipulation, Section II.I (Docket No. 87-1 at 38-44);
            Plaintiff’s Requests for Production Nos. 31 and 32 (related to Defendants’ customer and
             use information; see Joint Stipulation, Section II.K. (Docket No. 87-1 at 47-50)); and
            Plaintiff’s Requests for Production Nos. 11, 33, and 41 (related to how Defendants met
             regulatory requirements for the accused product; see Joint Stipulation, Section II.M.
             (Docket No. 87-1 at 53-57)).
  For each of these categories, Plaintiff argues that the Magistrate Judge’s ruling denying the
  motion to compel is contrary to law.
         Defendants primarily oppose the Motion on the ground that it was filed a day late. Under
  Rule 72(a) and Local Rule 72-2.1, a party must file its motion for review of a magistrate judge’s
  ruling within 14 days. Docket No. 109 at 3-4. Plaintiff filed its motion for review 14 days after
  the minutes of the motion to compel hearing were served, and 15 days after the actual hearing
  occurred. Plaintiff also argues that Defendants’ unavailability to meet and confer delayed the



                                                        1
Case 2:17-cv-05169-GW-FFM Document 113 Filed 10/11/18 Page 3 of 4 Page ID #:3681



  time for Plaintiff to file the motion. Docket No. 110 at 5-6. Further, Plaintiff notes that
  Defendants have not identified any prejudice flowing from the timing of Plaintiff’s filing. Id. at
  7. The Magistrate Judge did not state at the hearing that his oral ruling would not be followed by
  a written ruling. Further, the minutes of the hearing state, “Plaintiff’s motion to compel is
  granted and denied as stated on the record.” Docket No. 95. Under the circumstances presented
  by this dispute, Plaintiff’s motion for review will be considered.
          Regarding Requests 31 and 32, Plaintiff emphasizes that whether Defendants sell the
  accused product with other items is relevant to Plaintiff’s damages calculation. See, e.g., Docket
  No. 104-1 at 8-14. Defendants argue that, as they stated at the hearing, they do not bundle the
  accused product with other items. Docket No. 109 at 8. Defendants argue, “Cedars-Sinai has
  not articulated any basis for discovery on unrelated tests merely because Quest sells them at the
  same time.” Id. at 8. Defendants refer to the Federal Circuit’s requirements for convoyed sales
  to further support its position. Id. at 8. In reply, Plaintiff does not directly address the standard
  articulated by the Federal Circuit to show a convoyed sale, but instead argues that Defendants
  have failed to address another aspect of its discovery requests. Specifically, Plaintiff argues that
  it should be able to discover other products and services that the accused product is offered for
  sale and marketed with, and “whether and how failing to include the Accused Products and
  Services in Quest’s offering of products and services would affect the sales, price, or cost of
  Quest’s products and services.” Docket No. 110 at 8 (citing Request 31 and 32; see Docket No.
  104-1 at 8). In other words, Plaintiff fails to sufficiently address concerns about the overbreadth
  of these requests, particularly when compared to the standard for obtaining reasonable royalty
  damages via convoyed sales. The Magistrate Judge did not abuse his discretion in denying
  Plaintiff’s motion to compel as to Plaintiff’s Requests 31 and 32.
          Regarding Request 11, Plaintiff argues, “discovery of information sent from customers to
  Quest is relevant to determine whether customers send ‘isolated biological sample[s]’ to Quest
  and whether customers “desir[e] diagnosis” of IBS and/or IBD.” Docket No. 104-1 at 15.
  Plaintiff also argues that Request 11 is relevant to the determination of a reasonable royalty. Id.
  at 16. Defendants argue that Plaintiff’s arguments regarding its patent infringement claim were
  not raised before the Magistrate Judge and thus should not be considered. Docket No. 109 at 12.
  Plaintiff does not respond to this assertion in its reply. Indeed, in the section of its reply
  regarding Requests 11, 33, and 41, it does not address this requested discovery at all, including
  concerns with the overbreadth of this request. Given Plaintiff’s nonfeasance, this Court
  concludes that the Magistrate Judge did not abuse his discretion in denying Plaintiff’s motion to
  compel as to Plaintiff’s Request 11.
          Regarding Request 33, Plaintiff “seeks only the unveiling of redacted information in a
  sales data spreadsheet that Quest produced.” Docket No. 104-1 at 16. Plaintiff argues that the
  “customer identities are relevant to determining lost profits in terms of whether and the extent to
  which there is an overlap in customers between Cedars-Sinai’s licensees and Quest – that is,
  whether Quest’s customers would otherwise have been customers of Cedars-Sinai licensees.” Id.
  at 17. Plaintiff also states that customer identities are relevant to its claims of induced
  infringement, as Plaintiff may need to subpoena and depose Defendants’ customers regarding
  their decision making process in purchasing the accused products and services. Id. Defendants
  respond that this highly confidential trade secret information not proportional to the needs of the
  case “when balancing the burden of providing this sensitive discovery compared to the marginal
  benefit.” Docket No. 109 at 12. Although the Court finds that Defendants’ customer’s identities


                                                       2
Case 2:17-cv-05169-GW-FFM Document 113 Filed 10/11/18 Page 4 of 4 Page ID #:3682



  may be appropriately sought by Plaintiff for purposes of investigating its claims and defenses in
  this case, Plaintiff does not explain why those identities could not be discovered via an
  interrogatory as opposed to via a trade secret document that discloses the exact sales information
  associated with each customer. In other words, Plaintiff has not explained why it is necessary for
  it to have information linking the exact number and amount of sales to a particular customer
  identity. The Magistrate Judge did not abuse his discretion in denying Plaintiff’s motion to
  compel as to Plaintiff’s Request 33.
          Regarding Request 41, Plaintiff states that it has narrowed the request to “documents
  sufficient to identify all kinds of arrangements that Quest would have had with their customers.”
  Docket No. 104-1 at 20 (citing Motion to Compel Hearing Tr., Aug. 28, 2018 (“Hearing Tr.”),
  Docket No. 104-3 at 24:13-15). Plaintiff argues that contracts with customers and third-party
  providers are relevant to damages. Plaintiff states, “[f]or example, Quest’s customer contracts
  may contain information about pricing discounts or provisions that apply only to bulk orders of
  Quest’s [accused product] or that apply only to orders in which various Quest services are sold
  together with [the accused product].” Id. at 19. Defendants respond that this highly confidential
  trade secret information not proportional to the needs of the case “when balancing the burden of
  providing this sensitive discovery compared to the marginal benefit.” Docket No. 109 at 12. For
  similar reasons as to Request 33, Plaintiff fails to explain why an interrogatory regarding this
  information would be insufficient for Plaintiff to obtain the information it purports to seek, and
  why it is necessary to link the identities of certain of Defendants’ customers to Defendants’
  contractual relationship with those customers. The Magistrate Judge did not abuse his discretion
  in denying Plaintiff’s motion to compel as to Plaintiff’s Request 41.
          Regarding Request 12, Plaintiff states, “[i]n an effort to narrow this Request, Cedars-
  Sinai proposed limiting it to ‘documents sufficient to show’ − as opposed to ‘[a]ll documents,
  communications, or things related to’ − how Quest met regulatory requirements in order to make
  the accused product . . . commercially available.” Docket No. 104-1 at 20 (citing Hearting Tr.
  6:14-17). Plaintiff argues that these document are relevant to show whether Defendants
  improperly used any of Plaintiff’s trade secret and confidential information in order to obtain
  regulatory approval. Id. at 21. Plaintiff also states that these documents would also show when
  Defendants began developing the accused product. Defendant responds by arguing that the
  request is overbroad and cumulative, as “Quest has produced documents showing when and how
  it developed [the accused product] and would produce any documents that refer[ ] to Cedars-
  Sinai’s clinical trials.” Docket No. 109 at 14 (citing Hearing Tr. 9:8-22). Plaintiff does not
  substantively address this request in its reply, and specifically fails to respond to Defendants’
  explanations regarding the documents they have already agreed to produce. Based on
  Defendants’ representations regarding the other documents it has already produced or is willing
  to produced, Plaintiff has failed to show that the Magistrate Judge abused his discretion in
  denying the full scope of discovery as to Plaintiff’s Request 12.
  IV.    CONCLUSION
         Plaintiff’s motion would be DENIED.




                                                      3
